___________

     No. 95-3955
     ___________

United States of America,       *
                                *
           Appellee,            *
                                *
     v.                         *
                                *
Mary Nathell Jones,             *
                                *
           Appellant.           *

     ___________

     No. 95-3958
     ___________

United States of America,       *
                                *
           Appellee,            *
                                *
     v.                         *   Appeals from the United States
                                *   District Court for the
Cheril R. Simpson, also known   *   Western District of Missouri.
as Cheril Simms, also known     *
as Cheryl Simpson,              *           [UNPUBLISHED]
                                *
           Appellant.           *

     ___________

     No. 95-3955
     ___________

United States of America,       *
                                *
           Appellee,            *
                                *
     v.                         *
                                *
Cherie Lynn Stansbury,          *
                                *
           Appellant.           *
                                 ___________

                    Submitted:   June 6, 1996

                        Filed:   June 11, 1996
                                 ___________

Before McMILLIAN, WOLLMAN, MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Mary Nathell Jones, Cheril R. Simpson, and Cherie Lynn Stansbury were
involved in a scheme in which they purchased merchandise with "reject"
checks.   Defendants pleaded guilty to conspiracy to commit bank fraud, in
violation of 18 U.S.C. §§ 371, 1344; Stansbury also pleaded guilty to
making false statements to a financial institution, in violation of 18
U.S.C. § 1014.   At sentencing, the district court1--in addition to imposing
terms of imprisonment and supervised release--ordered the defendants,
jointly and severally, to pay $102,891 in restitution.       The court also
denied Jones a mitigating-role reduction.        Defendants appeal, and we
affirm.


     Contrary to defendants' assertions, the district court did not err
by ordering restitution.    See 18 U.S.C. § 3663(a)(1); see also U.S.S.G. §
5E1.1(a)(1); United States v. Manzer, 69 F.3d 222, 229 (8th Cir. 1995)
(district court has right to order restitution even though defendant is
indigent at time sentence is imposed).     Nor did the district court abuse
its discretion in setting restitution at the figure the court determined
to be the amount of loss.     See United States v. French, 46 F.3d 710, 716
(8th Cir. 1995) (standard of review); see also 18 U.S.C. § 3663(a) (court
may order defendant to pay restitution to any victim; "victim" means any
person directly harmed by defendant's criminal conduct).




     1
      The Honorable H. Dean Whipple, United States District Judge
for the Western District of Missouri.

                                     -2-
     Finally, considering Jones's role in the entire conspiracy, see
United States v. Westerman, 973 F.2d 1422, 1427-28 (8th Cir. 1992), we
conclude   the   district   court   did    not   clearly   err   by   denying   her   a
mitigating-role reduction under U.S.S.G. § 3B1.2(b). See United States v.
Rayner, 2 F.3d 286, 288 (8th Cir. 1993) (standard of review); United States
v. Abanatha, 999 F.2d 1246, 1250 (8th Cir. 1993) (sentencing court properly
denied § 3B1.2(b) reduction where defendant was active participant in
conspiracy), cert. denied, 114 S. Ct. 1549 (1994).


     The judgments are affirmed.


     A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-